


110 HR 1080 PCS: Grand Teton National Park Extension

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 142
		110th CONGRESS
		1st Session
		H. R. 1080
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2007
			Received; read twice and placed on the
			 calendar
		
		AN ACT
		To modify the boundaries of Grand Teton
		  National Park to include certain land within the GT Park Subdivision, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Grand Teton National Park Extension
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)ParkThe
			 term Park means the Grand Teton National Park.
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)SubdivisionThe
			 term Subdivision means the GT Park Subdivision, with an area of
			 approximately 49.67 acres, as generally depicted on—
				(A)the plat recorded
			 in the Office of the Teton County Clerk and Recorder on December 16, 1997,
			 numbered 918, entitled Final Plat GT Park Subdivision, and dated
			 June 18, 1997; and
				(B)the map entitled
			 2006 Proposed Grand Teton Boundary Adjustment, numbered
			 136/80,198, and dated March 21, 2006, which shall be on file and available for
			 inspection in appropriate offices of the National Park Service.
				3.Acquisition of
			 land
			(a)In
			 GeneralThe Secretary may accept from any willing donor the
			 donation of any land or interest in land of the Subdivision.
			(b)AdministrationOn
			 acquisition of land or an interest in land under subsection (a), the Secretary
			 shall—
				(1)include the land
			 or interest in the boundaries of the Park; and
				(2)administer the land
			 or interest as part of the Park, in accordance with all applicable laws
			 (including regulations).
				(c)Deadline for
			 AcquisitionIt is the intent of Congress that the acquisition of
			 land or an interest in land under subsection (a) be completed not later than 1
			 year after the date of enactment of this Act.
			(d)Restriction on
			 TransferThe Secretary shall not donate, sell, exchange, or
			 otherwise transfer any land acquired under this section without express
			 authorization from Congress.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary such sums as are necessary to
			 carry out this Act.
		
	
		
			Passed the House of
			 Representatives May 7, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		May 8, 2007
		Received; read twice and placed on the
		  calendar
	
